       Case 4:20-cv-00155-WS-HTC Document 8 Filed 06/10/20 Page 1 of 2



                                                                                Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




LATHIO JENKINS,

      Plaintiff,

v.                                                            4:20cv155–WS/HTC

RICHARD LAUBAUGH,
CHRISTOPHER EDELEN,
CENTURION OF FLORIDA LLC,

      Defendants.



                              ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 7) docketed May 6, 2020. The magistrate judge recommends that the plaintiff's

complaint and this case be dismissed pursuant to 28 U.S.C. §§ 1915A and

1915(e)(2) based on the plaintiff's failure to disclose his prior litigation history.

The plaintiff has filed no objections to the report and recommendation.

      Having reviewed the record, this court has determined that the magistrate

judge’s report and recommendation is due to be adopted. Accordingly, it is

ORDERED:
      Case 4:20-cv-00155-WS-HTC Document 8 Filed 06/10/20 Page 2 of 2



                                                                             Page 2 of 2


      1. The magistrate judge’s report and recommendation (ECF No. 7) is

ADOPTED and incorporated into this order by reference.

      2. The plaintiff’s complaint and this action are DISMISSED without

prejudice pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2).

      3. The clerk shall enter judgment stating: “All claims are dismissed without

prejudice.”

      DONE AND ORDERED this             10th     day of    June    , 2020.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
